Title: From Thomas Jefferson to John Stockdale, 16 January 1788
From: Jefferson, Thomas
To: Stockdale, John


                    
                        Sir
                        Paris Jan. 16. 1788.
                    
                    I wrote you on the first day of this month, and hope you will have received the letter. To the books I then desired, be pleased to add Volney’s travels thro Egypt, Syria & c. printed by Robinson; The history of the internal affairs of Holland since 1783, printed also by Robinson if I recollect rightly. Send them in boards. I am with much esteem Sir Your most obedt. humble servt.,
                    
                        Th: Jefferson
                    
                